                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Willie Lee Hagood,                     )
                                       )                Civil Action No.: 8:18-cv-01444-JMC
                       Plaintiff,      )
                                       )
       v.                              )                              ORDER
                                       )
                                       )
Devin Dow, Probation Officer, David    )
Cantrell, Esq., Daniel Graham Buckner, )
                                       )
                       Defendants.     )
____________________________________)

        Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”), recommending summary dismissal of Plaintiff Willie Lee Hagood’s (“Plaintiff”)

§ 1983 action without prejudice and without issuance and service of process. (ECF No. 21 at 10.)

For the reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report and

DISMISSES Plaintiff’s § 1983 action.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1–3.) As brief background, on May 25, 2018, Plaintiff,

proceeding pro se and in forma pauperis, filed the instant § 1983 action. (ECF No. 1–2.) Plaintiff

asserts his “brother devised [a] plot to have [Plaintiff] fail [his] community supervision” and that

as a result, Plaintiff was “wrongfully charged with assault and battery [in the] first degree.” (Id.

at 5.) Plaintiff alleges violations of his due process rights and rights to a jury trial. (Id. at 4.) As

to Defendant Solicitor Daniel Graham Buckner, Plaintiff alleges “vindictive prosecution” and

“prejudice.” (Id.) As to Defendant Probation Officer Devin Dow, Plaintiff alleges slander,




                                                   1
defamation, and harassment. (Id.) As to Defendant David Cantrell, Esq., Plaintiff’s trial counsel,

he alleges ineffective assistance of counsel and “cohesions to obtain a guilty plea.” (Id.)

          On August 20, 2018, the Magistrate Judge entered his Report. (ECF No. 21.) First,

“under a liberal construction,” the Magistrate Judge found Plaintiff was “attempting to allege

claims of false arrest and malicious prosecution under § 1983.” (Id. at 4.) As to Plaintiff’s false

arrest claims, the Magistrate Judge found that based on public records, “Plaintiff was arrested

pursuant to a facially valid warrant, any false arrest claims should be dismissed.” (Id. at 5.) The

Report recommends dismissal of Plaintiff’s malicious prosecution claims because, “Plaintiff has

not shown that the charges connected to his allegations have been favorably terminated . . . .” (Id.

at 6.)

         The Magistrate Judge also found that Plaintiff advanced a Fourth Amendment claim. (Id.

at 6.) As to this claim, the Magistrate Judge, relying on Younger v. Harris, 401 U.S. 37 (1971),

found that, “Plaintiff should be able to raise his federal constitutional rights in the state

proceedings. Therefore, to the extent Plaintiff seeks the court to interfere with the pending state

proceedings against him, this [c]ourt should abstain from hearing this action.” (Id. at 7.) As to

Plaintiff’s ineffective assistance of counsel claims, the Magistrate Judge found Defendant Cantrell

was not amenable to suit under § 1983 because defense attorneys do not act under color of state

law, which is required for a § 1983 claim. (Id. at 8.) As to Plaintiff’s claim against Defendant

Solicitor Buckner, the Magistrate Judge found that because prosecutors have absolute immunity

from suit under § 1983 when acting within the scope of their official duties, Defendant Buckner

was entitled to immunity because Plaintiff’s allegations involved actions by Defendant Buckner

within the scope of his official duties. (Id. at 8.) Finally, the Magistrate Judge found Defendant’s

suit was barred by the Eleventh Amendment because Plaintiff sued all Defendants in their official



                                                 2
capacities for monetary damages. (Id. at 8–9.) The Magistrate Judge also noted that Plaintiff

failed to allege any injuries and that proof of a specific injury, resulting from a defendant’s specific

conduct, is required to advance a § 1983 claim. (Id. at 9.)

       On September 10, 2018, Plaintiff filed Objections to Report and Recommendation. (ECF

No. 23.) Plaintiff objects to (1) “the recommendations [t]o summarily dismiss [t]hese actions or

the service of process,” (id. at 1); (2) the construction of his Complaint as stating a claim for false

arrest,1 (id. at 2); (3) to the Report’s recommendation that the court abstain from hearing this action

(id); (4) “[t]o any, and [a]ll, implications stating that Plaintiff is involved in ongoing state

proceedings,” (id); (5) “to D[efendant] Cantrell [not] being amenable to suit under a 1983 claim

and that he’s entitled to summary dismissal,” (id. at 4); and to the Report’s recommendation that

the court “decline to exercise supplemental jurisdiction” over Plaintiff’s state law claims against

Defendant Dow., (id. at 5).

       Additionally, Plaintiff asserts the court should “interfere with the [s]tate [c]ourt

[p]roceedings [d]ue to extraordinary circumstances.” (Id. at 1.) The extraordinary circumstances

Plaintiff identifies are a restatement of the facts alleged in his Complaint (ECF No. 1), but also

include facts not included in his original Complaint. (Id. at 1–2.) Plaintiff also argues that,

“Whether D[efendant] Buckner was acting in his prosecutorial role, or [n]ot, he was in error [t]o

use an old [t]wenty[-]year old [n]olle prose charge, or dismissed charge, [t]o impeach” Plaintiff.

(Id. at 4.) Plaintiff asserts Defendants cannot be acting in their official capacity if they are being

“bias [or] crooked.” (Id. at 4.) Finally, Plaintiff also requests to “change” and sue the parties in

their individual capacities. (Id. at 4–5.)




1
  Plaintiff also asserts the Report correctly construed his complaint as stating a malicious
prosecution claim. (ECF No. 23 at 2.)
                                                   3
                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       Objections to a Report and Recommendation must identify specific findings of the Report

and state the basis for objecting to those findings. Fed. R. Civ. P. 72(b). “[I]n the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Failure to timely file a specific, written

objection to a Report will result in a waiver of the right to appeal from an order based upon a

Report. 28 U.S.C § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 155 (1985); Wright v. Collins, 766

F.2d 841, 845–47 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). If a

party fails to properly object because the objection lacks the requisite specificity, then de novo

review by the court is not required. See Suttles v. Chater, No. 96-2138, 1997 WL 76900, at *1

(4th Cir. Feb. 25, 1997) (holding that “general, non-specific objections” are not sufficient when




                                                 4
objecting to a magistrate judge’s recommendation) (citing Howard v. Secretary, 932 F.2d 505,

508-09 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1985)).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997).

                                         III. DISCUSSION

       The Magistrate Judge’s Report, entered on August 20, 2018—and mailed to Plaintiff on

the same day—advised Plaintiff that any objections to the Report had to be filed by September 4,

2018. (ECF No. 21 at 11.) Because the Report was delivered to Plaintiff by mail, under Rule 5(d)

of the Federal Rules of Civil Procedure, Plaintiff had an additional three days to file any objections.

(See ECF No. 21.) Thus, any objections by Plaintiff were due by September 7, 2018. Plaintiff’s

Objections were received by the Clerk of Court for the United States District Court of South

Carolina on September 10, 2018. (ECF No. 23.) However, because Plaintiff is a detainee at the

Picken’s County Law Enforcement Center, pursuant to the “prison mailbox rule” under Houston

v. Lack, 487 U.S. 266, 276 (1988), his Objections were considered filed on the date they were

delivered to the authorities of the jail for forwarding to the clerk of court. Nothing in Plaintiff’s

Objections, or on the envelope in which his Objections were mailed, indicates when it was received

by authorities at the Pickens County Law Enforcement Center for mailing to the District Court.

(See ECF Nos. 23, 23-1.) However, in the Certificate of Service accompanying Plaintiff’s

Objections, Plaintiff certifies that he deposited a copy of his Objections in the mail with prepaid



                                                  5
postage on September 6, 2018. (ECF No. 23 at 7.) Accordingly, the court finds Plaintiff’s

Objections were timely filed. See Buxton v. Ballard, No. 3:16-CV-04489, 2017 WL 1538163, at

*2 (S.D.W. Va. Apr. 4, 2017), report and recommendation adopted, No. CV 3:16-4489, 2017 WL

1536448 (S.D. W. Va. Apr. 26, 2017) (“Pursuant to the ‘prison mailbox rule,’ the undersigned

applies the date on Petitioner’s certificate of service as opposed to the date that the clerk of court

received his petition. (ECF No. 2 at 68); United States v. McNeill, 523 F. App’x 979, 981 (4th Cir.

2013) (‘pro se litigant’s legal papers are considered filed upon ‘delivery to prison authorities, not

receipt by the clerk.’).”); Williams v. Smith, No. 1:07-CV-00828, 2013 WL 12123240, at *1, *1

n.1 (M.D.N.C. Apr. 3, 2013) (finding a petitioner’s notice of appeal timely filed based on the

attached certificate of service).

        Liberally construing Plaintiff’s Objections, the court finds the only objection that points

the court to a specific error in the Magistrate Judge’s Report is Plaintiff’s argument that Defendant

Solicitor Buckner could not be acting in his official capacity if he was being “bias [or] crooked.”

(ECF No. 23 at 4.) However, prosecutors are absolutely immune from suit under § 1983 for

malicious prosecution. Imbler v. Pachtman, 424 U.S. 409, 427–28 (1976) (“We conclude that the

considerations outlined above dictate the same absolute immunity under [§] 1983 that the

prosecutor enjoys at common law. . . . from actions for malicious prosecution.”) Therefore, as the

Magistrate Judge found, Plaintiff cannot, under § 1983, sue Defendant Solicitor Buckner for

malicious prosecution. See id.2



2
  In Imbler, the United States Supreme Court advised that its holding that prosecutors are
absolutely immune from suit under § 1983 for malicious prosecution “does not leave the public
powerless to deter misconduct or to punish that which occurs.” 424 U.S. at 429. The Court
suggested criminal liability and professional discipline “undermine the argument that the
imposition of civil liability is the only way to insure that prosecutors are mindful of the
constitutional rights of persons accused of crime.” Id.


                                                  6
       The remainder of Plaintiff’s objections and arguments are general in nature. (See ECF No.

23.)   While Plaintiff states that he “objects” to the Magistrate Judge’s findings and

recommendations, he does “not direct the court to . . . specific error[s] in the [M]agistrate’s

proposed findings and recommendation,” Orpiano, 687 F.2d at 47, making de novo review

“unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano, 687 F.2d at 47). See also Orpiano, 687 F.2d at 47 (“Courts have also held de novo

review to be unnecessary in analogous situations when a party makes general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.”); Williams v. N.Y. State Div. of Parole, No. 9:10-CV-1533 (GTS/DEP), 2012

WL 2873569, at *2 (N.D.N.Y. July 12, 2012) (“When only a general objection is made to a portion

of a magistrate judge’s report-recommendation, the [c]ourt subjects that portion of the report-

recommendation to only a clear error review.”). The court is satisfied “that there is no clear error

on the face of the record,” Diamond, 416 F.3d at 316 (quoting Fed. R. Civ. P. 72 advisory

committee’s note), and therefore accepts the Magistrate Judge’s Report.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds there is

no clear error and ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 21)

and DISMISSES Plaintiff’s Complaint (ECF Nos. 1, 1-2) without prejudice and without issuance

of service of process.

       IT IS SO ORDERED.




                                                     United States District Judge
November 2, 2018
Columbia, South Carolina

                                                 7
